ON PETITION FOR WRIT OF CER-TIORARI AND MOTION FOR STAY ORDER
PER CURIAM.
Lewis Lakner seeks review of circuit court proceedings directing him to deposit support monies with the Clerk of the Circuit Court, 13th Circuit. The trial judge has taken ample measures to insure compliance with the court’s order respecting visitation and, for all it appears of record is willing to enter such further orders as may be necessary. On the present record no ground is shown for issuance of certio-rari. Petition for Certiorari is denied. The Motion for Stay Order is denied as moot.
MANN, C. J., and BOARDMAN and GRIMES, JJ., concur.